Citation Nr: 1811576	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for gallbladder removal, to include as secondary to service-connected conditions.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 22, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps from September 1996 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The September 2008 rating decision denied service connection for removal of the gallbladder. The October 2009 rating decision granted service connection for PTSD with an evaluation of 50 percent, effective October 20, 2008. The Veteran filed a timely appeal for an initial increased rating. A March 2012 rating decision increased the Veteran's PTSD rating to 70 percent, effective March 22, 2011. As that increase did not constitute a full grant of the benefit sought for the entire appeal period, the Veteran's claim for an increased rating for PTSD remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, a hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

A December 2017 rating decision granted entitlement to a total disability rating based on individual unemployabilty (TDIU). As this represents a full grant of the benefit being sought, the issue of TDIU is no longer before the Board.





FINDINGS OF FACT

1. The preponderance of the evidence does not support the Veteran has a gallbladder disability that is etiologically related to service or his service-connected disabilities. 

2. Prior to March 22, 2011, resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD manifested itself by symptoms productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment was not shown.

3. For the period from March 22, 2011 and thereafter, PTSD symptoms productive of total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1. The criteria for service connection for gallbladder removal have not been met. 
38 U.S.C. §§ 1110, 1117, 1157 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017).

2. For the period prior to March 22, 2011, the criteria for a rating of 70 percent, but no higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 
38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3. For the period from March 22, 2011 and thereafter, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). The Board finds VA has satisfied its duty to notify and assist. A December 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations in April 2009, March 2011, February 2013, August 2017, and October 2017.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issues on appeal.

Gallbladder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including gallstones, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability for which secondary service connection is sought; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his service-connected gastroesophageal reflux disease (GERD) led to chronic irritation, which led to dysfunction and removal of his gallbladder. See October 2008 statement.

The preponderance of the evidence does not support the Veteran has a gallbladder disability incurred in service, etiologically related to service, or etiologically related to his service-connected conditions.

There is no evidence, nor has the Veteran or his representative contended, that the Veteran had gallbladder disability in service, or that he had gallbladder disability within one year of separation from service. The Veteran's contention is that his service-connected GERD symptoms caused his gallbladder removal. 

In September 2003, the Veteran presented to Plaza Medical Center with complaints of nausea and vomiting. A medical history was noted of peptic ulcer disease, stomach ulcer, hiatal hernia, and severe GERD. Surgical evaluation for a Nissen fundoplication was ordered.

On October 1, 2003, an Esophagogastroduodenoscopy (EGD) showed moderately severe esophagitis and ulcers. A mobility study confirmed lower esophageal pressure. On October 2, 2003, an impression was given of medical refractory GERD. The examiner opined the Veteran was a good candidate for a laparoscopic fundoplication. He noted they would await the results of his sonogram to see if a cholecystectomy (gallbladder removal) needed to be performed. The October 2, 2003 gallbladder sonogram was negative. 

On October 28, 2003, the Veteran presented to Plaza Medical Center. The examiner noted the Veteran was a good candidate for fundoplication. It was noted that the ultrasound was negative. A discharge diagnosis was given of esophagitis, severe GERD, hiatal hernia, allergic rhinitis, and diaphragmatic hernia. 

On December 30, 2003, a laparoscopic Nissen fundoplication was performed at Medical Center of Arlington. On January 2, 2004, discharge paperwork noted a history of reflux since age 20, was recently status post laparoscopic cholecystectomy for biliary dyskinesia with nausea, vomiting, and weight loss at the time, but has improved. 

In April 2009, a VA examination for esophagus and hiatal hernia was performed. The claims file was reviewed. The examiner noted a history of fundoplication and cholecystectomy. A diagnosis was given of GERD, status post Nissan fundoplication, and laparoscopic cholecystectomy. The examiner noted there is no evidence of gallbladder disease secondary to GERD.

In October 2017, a VA examination for gallbladder and pancreas conditions was performed. The examiner reviewed the claims file. The examiner stated the Veteran was diagnosed with status post cholecystectomy. The Veteran reported that in 2003, he was hospitalized for his refractory symptoms and underwent formal testing for GERD and gallbladder abnormalities. He reported the test results confirmed severe GERD for which a Nissen fundoplication was recommended. He reported that while no gallstones were noted, he had abnormal gallbladder functioning for which a cholecystectomy was also recommended. He reported he had the gallbladder removed first and a Nissen fundoplication 6 months later. The examiner opined the Veteran does not have any signs or symptoms attributable to any gallbladder conditions or residuals of treatment for gallbladder conditions. The examiner opined the Veteran's gallbladder removal was less likely than not caused or aggravated by his service-connected distal esophagitis, GERD, hiatal hernia, status post Nissen fundoplication, or IBS. The examiner stated that available medical records do not provide a gallbladder condition or diagnosis upon which the decision for cholecystectomy was made. The 2003 ultrasound examination was negative. In any case, the examiner opined there is no pathophysiologic association between distal esophagitis, GERD, hiatal hernia, or IBS and the development of gallbladder disease/dysmotility. She stated an aggravation of gallbladder disease due to service-connected conditions is not supported by the evidence.

The Board finds the preponderance of the evidence does not support the Veteran has a gallbladder disability etiologically related to his service-connected disabilities.

First, the only evidence of a gallbladder disease or gallbladder removal are the notations of a history of cholecystectomy in treatment notes. The 2003 gallbladder ultrasound was unremarkable. The December 2003 fundoplication procedure made no notation of cholecystectomy residuals or other gallbladder disease. Later GI visits made no notation of cholecystectomy residuals or other gallbladder disease. The April 2009 VA examiner stated there was no evidence of gallbladder disease secondary to GERD. The September 2017 VA examiner noted the Veteran does not have any signs or symptoms attributable to any gallbladder conditions or residuals of treatment for gallbladder conditions.

The Board believes the medical record to be as complete as possible regarding the Veteran's gallbladder removal. The Veteran specified his gallbladder was tested and removed at Medical Center of Arlington around 2003 to 2005. See October 2008 medical release, January 2010 statement. The claims file contains records from Medical Center of Arlington during this time period that VA requested, Social Security Administration requested, and that the Veteran submitted. 

Further, there is no competent medical opinion to support a nexus between the Veteran's reported cholecystectomy and his service-connected distal esophagitis, GERD, hiatal hernia, or IBS. The Veteran contended the chronic irritation of his service-connected GERD led to the removal of his gallbladder. The Veteran is competent to report symptoms, but where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). The October 2017 VA examiner stated there is no pathophysiologic association between distal esophagitis, GERD, hiatal hernia, or IBS and the development of gallbladder disease/dysmotility. She stated an aggravation of gallbladder disease due to service connected conditions is not supported by the evidence. The Board gives great weight to the October 2017 VA examination opinion. The examiner referenced the relevant medical records. The finding is consistent with the April 2009 VA examiner finding there is no evidence of gallbladder disease secondary to GERD. There are no conflicting competent medical opinions of record supporting a nexus between gallbladder removal and the Veteran's service-connected conditions.

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for gallbladder removal is denied.




PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's PTSD is assigned a 50 percent rating for PTSD prior to March 22, 2011, and a 70 percent rating thereafter. The Veteran contends he is entitled to a higher evaluation.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, DC 9411. Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. 
§ 4.126(a). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Prior to March 22, 2011

Prior to March 22, 2011, the Veteran is assigned 50 percent rating under DC 9411. To warrant the next higher rating of 70 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood during this time. 

Resolving reasonable doubt in favor of the Veteran, the Board finds the evidence during this time period supports the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating, reflecting deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 

At a June 2008 VA mental health visit, the Veteran reported continued depression, anxiety, especially around people, and nightmares. He denied suicidal ideation, but reported he had been hospitalized 2 years prior for depression and suicidal intent. He reported being separated from his wife, having some close friends, and difficulty holding a job. He reported enjoying computers and gardening. Speech was observed to be normal, concentration and memory intact, insight good, and judgment good. Mood was observed to be depressed. A diagnosis was given of PTSD, and major depression, recurrent, moderate, with a global assessment functioning (GAF) score of 45, indicating serious symptoms, or serious impairment in social, occupational, or school functioning. 

A September 2008 VA mental health visit noted some improvement with depression without suicidal or homicidal ideation. He was living with a fiancée and working at Staples. 

A December 2008 VA mental health visit noted increased depression and sleeping. He was no longer dating his girlfriend, lost his job, and was living with his parents. He denied suicidal or homicidal ideation.

From January 26, 2009 to February 2, 2010, the Veteran received inpatient mental health treatment. He complained of depression, lethargy, decreased motivation, and nightmares. He denied suicidal ideation, homicidal ideation, and hallucination, but stated he "couldn't keep going like this." He reported he lost his job because he couldn't get along with coworkers. An impression was given of major depressive disorder with a GAF score of 30 at admission, indicating behavior influenced by delusions, hallucinations, or serious impairment in communication or judgment. At discharge a GAF score of 45 was given, indicating serious symptoms, or serious impairment in social, occupational, or school functioning.

At a March 2009 VA mental health visit, the Veteran reported continued nightmares, sleep problems, hypervigilance, irritability, depressed mood, and lack of pleasure in activities he used to enjoy. The Veteran denied suicidal or homicidal ideation. The examiner observed the Veteran to be "in a great deal of psychiatric distress." A GAF score was given of 45. 

An April 2009 VA mental health visit reported the symptoms of lack of sleep, depression, anxiety, fear of suffocation while sleeping, eating only one meal a day, exhaustion, and lack of motivation. He reported difficulty holding jobs since leaving the military, which he attributed to arguing with supervisors. The Veteran reported he was unemployed and currently enrolled in community college. He reported dating since his divorce. He reported having some friends, mainly from childhood. He reported he isolates at his parents' house. He reported going dancing at western clubs, but rarely did that anymore. A GAF score of 50 was given, indicating serious symptoms, or serious impairment in social, occupational, or school functioning.

At a January 2010 VA mental health visit, the Veteran reported doing better. He spent the holidays with his family and had been dating someone since October. He was in school and working an internship. 

In February 2010, a friend of the Veteran submitted a buddy statement detailing his observations of the Veteran's PTSD symptoms. He reported he knew the Veteran over 20 years. He reported the Veteran's behavior changed since service. He reported the Veteran is prone to lash out with little provocation, sometimes physically. He reported the Veteran distances himself and does not want to socialize. He reported they have had a strained relationship.

At a May 2010 VA mental health visit, the Veteran reported increasing depression. He reported memories about military trauma, but denied nightmares, flashbacks, or suicidal or homicidal ideation. He reported he was receiving his Associate's degree the next week. He reported he was still dating.

At a June 2010 VA mental health visit, the Veteran reported cyclic bouts of anxiety and irritability, and then depression with lethargy and withdrawal. He reported these cycles led to a loss of a marriage and another romantic relationship. He reported he would get into conflicts with coworkers and authority figures. 

In June 2010, a VA doctor submit a letter stating the Veteran had been under her care since July 2008. She stated he is very depressed and has not been able to function. She recommended he be off work for approximately 4 months to help with recovery. 

In August 2010, the Veteran's girlfriend submit a buddy statement. She reported dating the Veteran for 4 months. She reported the Veteran finds sleep difficult, sometimes impossible. She reported a trip to the grocery store or out to eat will make him stressed and agitated. She reported it is difficult for him to relax in a new environment, which often results in outbursts. She stated his symptoms take a toll on their relationship.

At a September 2010 VA mental health visit, the Veteran reported a recent episode when he became disoriented in a store and wandered around. He reported intrusive thoughts are disruptive to his day.

In October 2010, a mental status examination was performed for Social Security benefits. The examiner gave an impression of PTSD, chronic, severe, and major depressive disorder, moderate, with a GAF score of 55, indicating moderate symptoms, or moderate impairment in social, occupational, or school functioning.

At an October 2010 VA mental health visit, the Veteran reported improved depression and sleep. He reported he was dating and attending school. 

At a January 2011 VA mental health visit, the Veteran reported difficulty sleeping and nightmares. He reported increased anxiety without suicidal ideation. 

At a February 2011 VA mental health visit, the Veteran reported increased depression. He had missed 3 weeks of class, partly due to weather and partly depression. He reported wanting to withdraw.

From February 25, 2011 to March 3, 2011 the Veteran received inpatient treatment for suicidal ideation and depression. He reported poor sleep hygiene, worsening vegetative symptoms of depression (including anhedonia, low energy, and poor appetite), hypervigilance, paranoia, and anxiety. He expressed passive suicidal ideation. He denied any plan or intent, but feared that his symptoms were becoming overwhelming.

On March 22, 2011, a VA examination gave an impression of PTSD, chronic, severe, and major depressive disorder, chronic, severe, with a GAF score of 40. The Veteran reported having good days and bad weeks. He reported having to take time off from college. He reported he does well on tests, but has a hard time in class due to anxiety, lethargy, and lack of social skills. He reported his family and friends are supportive, but feels their relationships revolve around checking up on him. The examiner noted the symptoms of hypervigilence, daily depressed mood, diminished interest, poor concentration, and suicidal ideation. The examiner stated that since the previous April 2009 examination, the Veteran's symptoms have incapacitated him from working and delayed his school process. The examiner opined the Veteran's has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.
 
The Board gives great probative weight to GAF scores in the VA treatment records and VA examinations during this period. The majority of GAF scores were 50 and below, indicating the examiner opined the Veteran's symptoms had a serious impact on social, occupational, or school functioning. While GAF scores are not dispositive, GAF scores are important considerations in rating a psychiatric disability. Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995) 38 C.F.R. § 4.126. These GAF score opinions are consistent with the frequency, severity, and duration of psychiatric symptoms reported by the Veteran. The Veteran is competent to report his psychiatric symptoms, as well as the frequency and severity of those symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board finds the Veteran's report of symptoms credible because they are consistent with his life events during this time. During this time period, the Veteran twice received inpatient treatment for suicidal ideation and depression. During this time period, the Veteran reported difficulty maintaining employment, difficulty completing the requirements of his college courses, and having strained relationships with friends and family. 

The preponderance of the evidence does not support total occupational and social impairment during this time period. The Veteran was able to maintain relationships with family, close friends, and romantic relationships, although sometimes strained. The Veteran was able to attend class and make suitable grades with accommodations from his teachers. In addition, when looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain activities of daily living, disorientation to time or place, or memory loss of close relatives or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, resolving reasonable doubt in favor of the Veteran, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely represent the symptoms listed in the criteria for a 70 percent rating.

Accordingly, a rating of 70 percent, but no higher, is granted for the period prior to March 22, 2011.

For the period from March 22, 2011 and thereafter

For the period from March 22, 2011 and thereafter, the Veteran is assigned a 70 percent rating under DC 9411. To warrant the next higher rating of 100 percent, the evidence must demonstrate the Veteran's PTSD symptoms resulted in total occupational and social impairment during this time. 

During this time period, the Board finds the preponderance of the evidence supports the Veteran's PTSD symptoms did not amount to total occupational and social impairment. 

On March 22, 2011, a VA examination gave an impression of PTSD, chronic, severe, and major depressive disorder, chronic, severe, with a GAF score of 40. The Veteran reported having good days and bad weeks. He reported having to take time off from college. He reported he does well on tests, but has a hard time in class due to anxiety, lethargy, and lack of social skills. He reported his family and friends are supportive, but feels their relationships revolve around checking up on him. The examiner noted the symptoms of hypervigilence, daily depressed mood, diminished interest, poor concentration, and suicidal ideation. The examiner stated that since the previous April 2009 examination, the Veteran's symptoms have incapacitated him from working and delayed his school process. The examiner opined the Veteran's has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

At an April 2011 VA mental health visit, the Veteran reported trouble sleeping, less depression, and continued anxiety. He denied suicidal ideation. He reported he was dating. At a visit later in the month, he reported he spent the weekend with his brother doing yardwork. 

At an August 2011 VA mental health visit, the Veteran reported returning from a trip to China. His romantic interest did not work out, but he stayed and explored the country. He had interest in returning to teach English. He was also doing online college coursework.

At an August 2012 VA treatment visit, the Veteran returned from a 9 month trip to China. He reported being less depressed and more anxious with active flashbacks and trouble sleeping. 

In an October 2012 VA treatment visit, the Veteran reported he exercised 3 times the past week, asked someone on a date, and completed a resume. The examiner observed no acute distress, thought processes were logical and goal-directed, and no homicidal or suicidal ideation was expressed.

At a February 2012 VA examination, the Veteran reported depressed mood, anxiety, suspiciousness, near-continuous panic or depression, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty establishing and maintaining relationships, suicidal ideation, and difficulty adapting to stressful situations. He reported living with his parents. He reported he goes on some first dates, but no second dates. He was diagnosed with PTSD and major depressive disorder, with a GAF score of 49 due to deficiencies in most areas.

At a March 2013 VA mental health visit, the Veteran reported continued difficulty sleeping with a feeling of paranoia when he is trying to fall asleep. He reported not having the energy to get out of bed to eat. He reported a lack of concentration and focus. The examiner observed no acute distress, thought processes were logical and goal-directed, and no homicidal or suicidal ideation was expressed.

In August 2013, the Veteran's mother submit a statement detailing her observations of the Veteran. She observed the Veteran had a hard time with stressful situations, isolates, difficulty with crowds, cannot hold a job, and trouble sleeping.

At an August 2013 hearing before the undersigned, the Veteran reported anxiety attacks, trouble focusing, and depression. He reported he is dysfunctional for 9 months of the year and functional the other 3 months. He reported exposure therapy was assisting with some of his symptoms. He reported he is better at managing his ideations to hurt himself or others. He reported his anxiety attacks are constant, sometimes to the severity of defecating in his pants. He reported he is hypervigilent. He reported before his last inpatient treatment, he did not prepare meals, leave the house, or leave the bed. He reported he has mild memory problems, but never to the point of forgetting his own name or close relatives' names. He reported he last worked 3-4 years ago. He said there were days he was too anxious to show up for work and days he would show up and could not work. He reported he has difficulty living alone because he will not go to the store or take care of his hygiene. 

At a July 2014 VA mental health visit, the Veteran had returned to the United States for a 3 week period to attend his college graduation at UNT. He reported planning to pursue a Master's degree in learning technology. He reported teaching English as a second language. Over the past year, the Veteran got married and was expecting a child. He reported continued difficulty with short term memory and getting disoriented when he becomes highly anxious. The examiner observed no acute distress, thought processes were logical and goal-directed, and no homicidal or suicidal ideation was expressed.

At a January 2016 VA treatment visit, the Veteran reported being stressed with living with his wife's parents and dealing with differing parenting skills. He reported Vocational Rehabilitation wants him to start back with classes, but he was worried he would be overwhelmed. The examiner submit a letter requesting the Veteran be given additional time before returning to classes. She stated that when overwhelmed, the Veteran is unable to concentrate well enough to learn, but in the past, when he has made adjustments and paced his learning, he makes good progress in school. The examiner observed no acute distress, thought processes were logical and goal-directed, and no homicidal or suicidal ideation was expressed.

An August 2017 VA examination noted the symptoms of anxiety, suspiciousness, mild memory problems, flattened affect, disturbances of motivation and mood, difficulty adapting to stressful situations, and neglect of personal appearance. The examiner observed the Veteran was not in acute distress, normal speech, and good judgment and insight. No homicidal or suicidal ideation, hallucinations, delusions, phobias, or paranoia was expressed. The examiner opined the Veteran's occupational and social impairment causes reduced reliability and productivity, but did not reach the level of deficiencies in most areas. 

In September 2017, VA completed neuropsychological testing to evaluate the Veteran's memory complaints. The Veteran reported his attention is good when alone or completing difficult or demanding tasks, but that it is harder to concentrate when interacting with people, when he is stressed, or performing mundane tasks. He reported his attention declines in the winter with worsening depression. He reported his days are spent caring for his children, completing housework, taking classes online, and occasionally passively spending time with friends.

The Board gives great probative weight to the March 2011 and February 2012 VA examination opinions that the Veteran's PTSD symptoms produce deficiencies is most areas. These opinions are consistent with VA treatment notes detailing the frequency, severity, and duration of psychiatric symptoms reported by the Veteran. The Board gives limited probative weight to the August 2017 VA examination opinion that the Veteran's PTSD symptoms produce occupational and social impairment with reduced reliability and productivity, but symptoms do not reach the level of deficiencies in most areas. The Board finds the record more nearly approximates symptoms producing deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

During the time period from March 22, 2011 and thereafter, the preponderance of the evidence does not support total occupational and social limitation. While the Veteran is unable to work due to his mental health symptoms, that is only one area of evaluation. During this time period, the Veteran maintained relationships, got married, and had a child. The Veteran earned a degree, taught English as a second language, and participated in the maintanance of the household and raising his child. When looking to the 100 percent rating criteria, the record does not support a manifestation of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. The Board recognizes the list of symptoms under the rating criteria are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Here, the Board finds the severity, frequency, and duration of the symptoms reported by the Veteran during this time period most closely approximates the symptoms listed in the criteria for a 70 percent rating.

Accordingly, a rating in excess of 70 percent is denied for the period from March 22, 2011 and thereafter.


ORDER

Service connection for gallbladder removal is denied.

For the period prior to March 22, 2011, an initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from March 22, 2011 and thereafter, a rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


